 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                         DISTRICT OF NEVADA
 6                                                    ***
 7    JEREMIAH WILLIAM BALIK,                                   Case No. 2:18-cv-02174-RFB-GWF
 8                                            Plaintiff,
              v.                                                              ORDER
 9
      CITY OF TORRANCE, et al.
10

11                                         Defendants.
12

13           This matter is before the Court on Plaintiff’s Application to Proceed in Forma Pauperis
14   (ECF No. 1), filed November 13, 2018.
15                                             BACKGROUND
16           Plaintiff filed this instant action and filed an Application to Proceed in Forma Pauperis
17   (ECF No. 1) pursuant to 28 U.S.C. § 1915. Plaintiff alleges various claims against Defendants
18   including civil rights violations for an alleged unlawful search and seizure, arbitrary arrest and
19   incarceration, excessive force in effecting arrest in violation, civil conspiracy, intentional infliction
20   of emotional distress and discrimination in violation of Plaintiff’s Fourteenth Amendment rights.
21   See Compl. (ECF No. 1-2).
22                                                   DISCUSSION
23             I.    Application to Proceed in Forma Pauperis
24           The Ninth Circuit has recognized that “there is no formula set forth by statute, regulation,
25   or case law to determine when someone is poor enough to earn IFP status.” Escobedo v. Applebees,
26   787 F. 1226, 1235 (9th Cir. 2015). An applicant need not be absolutely destitute to qualify for a
27   waiver of costs and fees; nonetheless, he must demonstrate that because of his poverty he cannot
28   pay those costs and still provide himself with the necessities of life. Adkins v. E.I. DuPont de
                                                           1
 1   Nemours & Co., 335 U.S. 331, 339 (1948). The applicant’s affidavit must state the facts regarding

 2   the individual’s poverty “with some particularity, definiteness and certainty.” United States v.

 3   McQuade, 647 F. 2d 938, 940 (9th Cir. 1981) (quoting Jefferson v. United States, 277 F. 2d 723,

 4   725 (9th Cir. 1960)). It is within the discretion of the court to deny a request to proceed in forma

 5   pauperis if an individual is unable to unwilling to verify his or her poverty and the court determines

 6   that the individual’s allegation of poverty is untrue. 28 U.S.C. § 1915(e)(2); see, e.g., Martin v.

 7   Hahn, 271 F. App’x 578 (9th Cir. 2008) (finding that the district court did not abuse its discretion

 8   by denying the plaintiff’s request to proceed in forma pauperis because “failed to verify his poverty

 9   adequately.”)

10              Here, Plaintiff has requested to proceed in this case in forma pauperis and represents he is

11   unable to prepay the fees and costs associated with brining this action or give security for them.

12   Plaintiff represents that he: (1) receives a monthly VA stipend; (2) owns a Fidelity 401k; (3) has

13   various amounts of money in his checking or savings account; and (4) owns a vehicle for which

14   he pays $423.76 per month. Plaintiff does not indicate how much his VA stipend is and fails to

15   list a detailed accounting of his monthly expenses, but instead attaches bank statements that are

16   dated five months prior to his filing 1. Plaintiff therefore has not demonstrated to the Court the he

17   is unable to pay the filing fee. Accordingly, upon consideration of the financial information

18   provided, and to maintain the integrity of the indigent process requests

19              IT IS HEREBY ORDERED that Plaintiff’s Motion to Proceed in Forma Pauperis (ECF

20   No. 1), is denied without prejudice.

21              IT IS FURTHER ORDERED that the Clerk of the Court shall retain the Complaint (ECF

22   No. 1-2).

23              IT IS FURTHER ORDERED that Plaintiff shall complete a long form application to

24   proceed in forma pauperis (AO 239), a copy of which can be found on the Court’s website.2

25   Plaintiff will have until May 1, 2019 to file the long form application to proceed in forma pauperis.

26   Alternatively, Plaintiff shall pay the four hundred dollar ($400) filing fee on or before May 1,

27   1
         The bank statements provided by Plaintiff are dated from June to July 2018.
28   2
         https://www.uscourts.gov/sites/default/files/ao239_1.pdf
                                                                2
 1   2019. Failure to comply with this Order may result in a recommendation to the District Judge that

 2   this case be dismissed.

 3          Dated this 1st day of April, 2019.

 4

 5
                                                         GEORGE FOLEY, JR.
 6                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    3
